Citation Nr: 0534791	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic emphysema.

2.  Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in St. Louis, 
Missouri, which denied service connection for chronic 
emphysema, due to exposure to asbestos during service and 
service connection for chronic bronchitis, due to exposure to 
asbestos during service.

A hearing was held before the undersigned in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the March 2005 hearing, the veteran testified that on 
April 21, 2005 he had a doctors appointment scheduled at the 
VA hospital in "Fox Bluff" (an apparent reference to the VA 
Medical Center (VAMC) in Poplar Bluff, Missouri).  
Additionally, on the veteran's VA Form 9 it was indicated 
that on May 5, 2004, he was scheduled to undergo a VA 
examination and X-ray study in regards to his lung disorders 
at the Poplar Bluff VAMC.  The claims file does not contain 
VA outpatient treatment records for the period since 
September 2003.  VA is obliged to obtain these records.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).

In records received by the RO in September 2000, the Social 
Security Administration reported that the veteran was in 
receipt of disability benefits.

The claims folder does not reflect that the Social Security 
Administrations decision and records underlying that decision 
have been obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has imposed a virtually absolute duty 
to obtain Social Security records.  Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that during his period of active 
service, his military occupational specialty was that of a 
firefighter.  According to the veteran, when he first entered 
the Army, he was trained for fire fighting at Fort Rucker, 
Alabama, and then subsequently was sent to Vietnam where he 
participated in extinguishing fires due to aircraft crashes 
and forest fires.  The service records available for review 
corroborate that he was a firefighter and was sent to Vietnam 
as a firefighter.

There is competent evidence of current lung disorders, and 
possible asbestos exposure in service.  The veteran's 
testimony could liberally be construed as reporting a 
continuity of symptoms since service.  Such statements can 
serve to satisfy the requirement for competent evidence that 
the disabilities may be related to service.  Duenas v. 
Principi, 18 Vet. App. 298 (2004).  

A VA examination is needed to obtain a competent opinion as 
to whether the veteran has current lung disorders related to 
service including asbestos exposure.

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain records of the veteran's 
treatment for lung disorders from VA 
for the period from September 2003 to 
the present; to include evaluation 
reports dated May 5, 2004 and April 21, 
2005.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine the nature and 
etiology of any current lung disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  

After a review of the examination 
findings and the entire record, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
any current lung disorder is the result 
of a disease or injury in service, 
including in-service asbestos exposure.  
A rationale should be provided for any 
opinion expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 

